Title: Ellen W. Randolph (Coolidge) to Thomas Jefferson, 19 March 1816
From: Coolidge, Ellen Wayles Randolph
To: Jefferson, Thomas


          
            
              My dear Grandpapa
               Washington March 19th 1816
            
            Your letter of the 14th reached me yesterday and I hasten to return you thanks for this new proof of your affection. the remittance made to Mr Barnes will indeed add considerably to my moyens de jouissance, & I need not tell you how gratefull I am for your kindness. I have no idea that my wants will exceed the 100.D. but if they should I will apply as you have directed.
            If I have not written to you hitherto it has been because I found myself unable to perform my promise of giving you the little news of Congress. I do not hear subjects of the kind much spoken of either at home or abroad. I have very little acquaintance with the members, they who are not in the habit of visiting familiarly in the family; some of them attend the drawing rooms regularly, but these parties are always crouded, and the conversation consists of compliments, & common place observations made ‘en passant.’ I did not know untill I came here, how much more amusement may sometimes be found in the solitude of one’s own chamber, than in a gay circle.The Election of the next President is a subject so interesting to every body, that even the most idle and indifferent think and talk a good deal about it. the merits of the candidates are discussed, & even the ladies of their families come in for their full share of praise or blame. Mrs Monroe has made herself very unpopular, by taking no pains to conceal her aversion to society, & her unwillingness to be intruded on by visitors. The English Minister and his lady Mr & Mrs Bagot arrived in town last evening. she is niece to the Duke of Wellington and said to be a great dasher, if  the word is well applied, she will not make a good model for our city ladies, who are generally willing to fashion themselves after any thing foreign, & particularly English.
            There was a report in circulation some short time ago that Milligan had broken, but I believe it was without foundation, for Mr Barnes tells me he is doing very well.—I heard of the death of my Aunt & the birth of Jefferson’s daughter immediately after they took place.
            I have so little interesting to write about my dearest Grandpapa, that I cannot flatter myself, my letters will give you pleasure, except as they are proofs of my affection. with ‘congressional incidents & tracasseries’ I am unacquainted, because those with whom I associate, either take no interest in, or forbear to speak of them; and the babble of the coteries of the place I can never remember an hour.I wish very much to visit Baltimore this spring, I have a curiosity to see the place, & shall probably never again have so good an opportunity; this wish gratified, I shall have no other but to return to the bosom of my family, where alone I can expect to find real happiness.
            
              Adieu my dearest Grandpapa, I remain most affectionately yours
              E. W. Randolph.
            
          
          
            P. S. Mrs Madison & Mrs Todd desire to be particularly remembered to you. Mrs Cutts I have not seen since I recieved your letter.
          
        